         Case 3:14-cv-00956-JBA Document 546 Filed 11/15/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT



   JOSEPH STRAUCH, TIMOTHY COLBY,
   CHARLES TURNER, and VERNON CARRE,
   individually and on behalf of all others similarly              No. 14 Civ. 956 (JBA)
   situated,

                                       Plaintiffs,

                                  v.

   COMPUTER SCIENCES CORPORATION,

                                       Defendant.


                   PLAINTIFFS’ MOTION TO EXTEND PAGE LIMITS

       Plaintiffs Joseph Strauch, Timothy Colby, Charles Turner, and Vernon Carre

(“Plaintiffs”) respectfully move under the Federal Rules of Civil Procedure and this Court’s

Local Rules to increase the page limit for Plaintiffs’ reply in support of their Motion for

Attorneys’ Fees and Costs, ECF No. 520 (“Plaintiffs’ Motion”) from 10 to 20 pages. Plaintiffs

request these changes to fully address Defendant Computer Sciences Corporation’s (“CSC’s”)

39-page opposition brief, supporting expert declaration by James Schratz, ECF No. 545

(“Schratz Decl.”), and 30 exhibits. See ECF Nos. 544-45.

       Per Local Rule 7, Plaintiffs have discussed this proposed extension with CSC. CSC does

not oppose Plaintiffs’ request.

       Additional pages are appropriate due to the length of CSC’s opposition papers. In

addition to the arguments contained in CSC’s opposition, which was filed with 15 supporting

exhibits totaling over 300 pages, the Schratz Declaration contains 59 substantive citations to case

law and an additional 15 supporting exhibits. Those exhibits include tables analyzing
         Case 3:14-cv-00956-JBA Document 546 Filed 11/15/19 Page 2 of 4



approximately 9,526 time entries. Additional pages will allow Plaintiffs to respond substantively

to both the Schratz Declaration and CSC’s opposition.

                                            Conclusion

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant the

expansion of page limits requested above.


Dated: November 15, 2019                     Respectfully Submitted,


                                             By: /s/ Jahan C. Sagafi

                                             OUTTEN & GOLDEN LLP
                                             Jahan C. Sagafi (pro hac vice)
                                             One California Street, 12th Floor
                                             San Francisco, CA 94111
                                             Telephone: (415) 638-8800
                                             Facsimile: (415) 638-8810
                                             jsagafi@outtengolden.com

                                             Michael J. Scimone (pro hac vice)
                                             685 Third Avenue, 25th Floor
                                             New York, NY 10017
                                             Telephone: (212) 245-1000
                                             Facsimile: (646) 509-2060
                                             mscimone@outtengolden.com

                                             FEINBERG, JACKSON, WORTHMAN &
                                             WASOW LLP
                                             Todd Jackson (pro hac vice)
                                             Darin Ranahan (pro hac vice)
                                             Genevieve Casey (pro hac vice)
                                             2030 Addison St., Suite 500
                                             Berkeley, CA 94704
                                             Telephone: (510) 269-7998
                                             todd@feinbergjackson.com
                                             darin@feinbergjackson.com
                                             genevieve@feinbergjackson.com




                                                 2
Case 3:14-cv-00956-JBA Document 546 Filed 11/15/19 Page 3 of 4



                            LIEFF CABRASER HEIMANN &
                            BERNSTEIN LLP
                            Daniel M. Hutchinson (pro hac vice)
                            Lin Y. Chan (pro hac vice)
                            275 Battery Street, 29th Floor
                            San Francisco, CA 94111
                            Telephone: (415) 956-1000
                            Facsimile: (415) 956-1008
                            dhutchinson@lchb.com
                            lchan@lchb.com

                            SUSMAN, DUFFY & SEGALOFF, P.C.
                            Karen Baldwin Kravetz (ct 19665)
                            59 Elm Street, 5th Floor
                            New Haven, CT 06510
                            Telephone: (203) 624-9830
                            Facsimile: (203) 562-8430
                            kkravetz@susmanduffy.com

                            Attorneys for Plaintiffs, the Collective, and the
                            Certified Classes




                               3
         Case 3:14-cv-00956-JBA Document 546 Filed 11/15/19 Page 4 of 4



                               CERTIFICATION OF SERVICE

       I hereby certify that on November 15, 2019, a copy of the PLAINTIFFS’ MOTION TO

EXTEND TIME AND PAGE LIMITS was filed electronically and served by mail on anyone

unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system and by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF system.

                                             /s/ Jahan C. Sagafi
                                             Jahan C. Sagafi




                                                4
